DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/11/2021. In particular, claims 50 and 55 have been amended to recite “…wherein the aerogel has a bulk density of greater than or equal to 0.015 g/cm3 and wherein the aerogel comprises a particulate morphology.” Claims 54 and 59 have been amended to recite that the aerogel also comprises a fibrous morphology.  Claim 60 has been amended to delete a previously recited structure and to further state that the polyurea further comprises one of the moieties. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 50-52, 54-57, and 59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mulik et al., “Macroporous Electrically Conductive Carbon Networks by Pyrolysis of Isocyanate-Cross-Linked Resorcinol-Formaldehyde Aerogels,” Chem. Mater. 2008, 20, 6985-6997.
Mulik et al. teach polyurea aerogels produced  using Desmodur N3300A, which has the following structure:


    PNG
    media_image1.png
    95
    269
    media_image1.png
    Greyscale
.

This meets instant claims 50 and 55. See page 6986, column 2, second full paragraph of Mulik et al. The polyurea aerogels have a fibrous and a particulate morphology as shown in Figure 5B; a skeletal density of 1.201 ± 0.005 g/cm3; a bulk density of 0.144 ± 0.024 g/cm3; and a BET surface area of 189 m2/g. See Table 2 on page 6990 of Mulik et al. This meets each of instant claims 50-52, 54-57, 59-62, and 64. A bulk density of 0.144 + 0.024 g/cm3, which is at once envisaged by Mulik et al., is 0.168 g/cm3.  This meets amended claims 50 and 55 and further meets claims 51, 56, and 61. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53, 58, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulik et al., “Macroporous Electrically Conductive Carbon Networks by Pyrolysis of Isocyanate-Cross-Linked Resorcinol-Formaldehyde Aerogels,” Chem. Mater. 2008, 20, 6985-6997, and further in view of De Vos et al. (US 5,484,818).
Mulik et al. teach polyurea aerogels as described in this action above, the rejection of which are incorporated herein by reference. Mulik et al. do not expressly recite that the polyurea aerogels have an average pore diameter of from 8.5 nm to 36.1 nm. 
However, De Vos et al. teach isocyanate-based organic aerogels (abstract), with expressly named examples being polyurea aerogels (column 2, line 33), where the aerogels have an average pore diameter ranging from (preferably) 5 to 50 nm. See column 2, lines 39-40. This overlaps the range recited in instant claims 53, 58, and 63.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of De Vos to produce a polyurea aerogel having an average pore diameter which meets the instant claim limitations of instant claims 53, 58, and 63 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Mulik et al. and De Vos relate to the field of polyurea aerogels used in applications including permselective membranes, which include battery separators (see column 10, lines 25-26 of De Vos and page 6997, column 2 of Mulik).  It would have been obvious to one of ordinary skill in the art to produce a polyurea aerogel having the average pore diameter described in De Vos in the invention of Mulik because Mulik does not contain a teaching for desired pore sizes of the polyurea aerogels produced therein. One of ordinary skill in the art would look to De Vos, which is from the same field of endeavor as Mulik, to determine the proper pore sizes of aerogels for use in, for example, permseletive membranes, the average pore diameters of De Vos of which meet instant claims 53, 58, and 63. Furthermore, aerogels having pore sizes in the nm range have unusual thermal properties, which include lower thermal conductivity. One of ordinary skill in the art would produce polyurea aerogels having the average pore diameter in De Vos, which meets the instant claims, in order to provide an aerogel with sufficiently lower thermal conductivity. See column 1, line 60 through column 2, line 5.  



Allowable Subject Matter
Claims 60-64 are 
Claims 60-64 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 60-64 is the recitation that the polyurea comprising the moiety 
    PNG
    media_image2.png
    152
    142
    media_image2.png
    Greyscale
, and wherein the polyurea further comprises one of the following further recited moieties. The closest prior art is that discussed above, Mulik et al.and De Vos et al. (US 5,484,818). The closest prior art fails to disclose that the polyurea aerogels further comprise one of the moieties listed in claim 60 in addition to the 
    PNG
    media_image2.png
    152
    142
    media_image2.png
    Greyscale
 moiety. 

Response to Arguments
Applicant's arguments filed 3/11/2021 with regards to the rejection of claims 50-52, 54-57, and 59 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mulik et al. and/or the rejection of claims 53, 58, and 63 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulik et al. in view of De Vos et al. (US 5,484,818) have been fully considered but they are not persuasive. 
Applicant argues that Mulik does not disclose or make obvious an aerogel having a bulk density of 0.015 g/cm3 and a particulate morphology.
This is not persuasive because as discussed in the rejection above, Mulik et al. teach polyurea aerogels having a fibrous and a particulate morphology as shown in Figure 5B and further having a bulk density of 0.144 ± 0.024 g/cm3. A bulk density of 0.144 + 0.024 g/cm3, which is at once envisaged by Mulik et al., is 0.168 g/cm3.  This meets amended claims 50 and 55 and further meets claims 51 and 56.  
Applicant’s arguments with regards to the rejection of claims 60-64 have been fully considered and are persuasive.  The rejection of claims 60-64 over Mulik et al. and/or Mulik in view of De Vos et al. have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766